Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
ICHIKAWA (US 2016/0268579 A1) - ICHIKAWA teaches a plurality of reels on which abase materials of linear conductors 21 are wound and a reel on which a base material of a flat plate conductor 33 is wound (paragraph 0066).  An extruder is used to extrude a first insulating resin portion 23A and a second insulating resin portion 23B on the base material (paragraph 0066).  IN the coating step the flat plate conductor 33 is coated with the insulating resin for covering the outer peripheral portion of the linear conductors and portions 33a of the flat plate conductors (paragraph 0066).  Next a pressing step is made in which the flat circuit body 60 is cut in a desired length and a plurality of partition insertion portions 45 and terminal holes 34 are punched with a predetermined gap in the longitudinal direction of the flat plate conductor 33 of the flat circuit body 60 to form a plurality of busbars (paragraph 0067).  There is then a cutting step in which a plurality of busbars 32 are cut to be divided into a plurality of busbar groups (paragraph 0068).  
ICHIKAWA however would at most teach a first and second support elements, such as the insulating resin portions, and only one main body as an elongated metal sheet for the connection elements.  Therefore, ICHIKAWA would not explicitly teach a second main body, or a third support element.  Further ICHIKAWA does not teach the connection element has a region of reduced stiffness.  
None of the prior art of record explicitly teaches or suggests the claimed second main body in conjunction with the claimed first, second, and third support elements as claimed in conjunction with the connection elements having a region of reduced stiffness. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722